                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                       NO. 5:17-CV-199-FL


 GREGORY S. MCINTYRE as                         )
 Administrator of the Estate of Sara Nicole     )
 Wetherell,                                     )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )                      ORDER
                                                )
 GEORGE MURPHY and C.R.                         )
 ENGLAND, INC.,                                 )
                                                )
                      Defendants.               )



       This matter is before the court on defendants’ motion for summary judgment (DE 23). The

issues raised have been fully briefed and are ripe for adjudication. For the reasons that follow, the

motion is denied.

                                   STATEMENT OF THE CASE

       Plaintiff filed this action in Wilson County Superior Court on March 27, 2017, as

administrator of the estate of Sara Nicole Wetherell (“Wetherell”), asserting claims against

defendant C.R. England, Inc. (“England”), alleged owner of a truck which struck and killed

Wetherell January 24, 2016, and George Murphy (“Murphy”), alleged driver of that truck, for

negligence and gross negligence (“First Claim”). Plaintiff claims against defendant England as

Murphy’s employer under the doctrine of respondeat superior (“Second Claim”). Plaintiff also

sought to advance claims against defendant England for negligent hiring, training and supervision

of Murphy (“Third Claim”), and for negligence per se on account of defendant Murphy’s alleged
violations of certain federal regulations.1

        On April 27, 2017, defendant England removed this action from state court, invoking the

court’s diversity jurisdiction. It filed answer May 1, 2017, denying liability. On June 12, 2017,

defendant Murphy filed answer also denying liability. Thereafter, the court entered its case

management order, subsequently amended to allow for discovery until July 16, 2018, and filing of

dispositive motions on or before August 13, 2018.

        On August 13, 2018, defendants jointly moved for summary judgment. Defendants argue

that plaintiff fails to make a prima facie case of negligence because defendants did not proximately

cause Wetherell’s injuries, and defendant Murphy did not violate a duty to Wetherell. Defendants

also advance that Wetherell was contributorily negligent as a matter of law because of excessive

speeding and failure to keep a reasonable lookout.

        Defendants rely upon in support of motion expert deposition testimony and reports from

David C. McCandless (“McCandless”) (McCandless Dep. (DE 26-1); McCandless Report (DE 26-

2)) and Stephanie W. Borzendowski (“Borzendowski”) (Borzendowski Dep. (DE 26-3);

Borzendowski Report (DE 26-4)); deposition testimony from Modesty Rivera (“Rivera’) (Rivera

Dep. (DE 26-5)) and Murphy (Murphy Dep. (DE 26-6)); and excerpts from defendant England’s

Driver Policy Manual (“Policy Manual”) (DE 26-7).

        Plaintiff argues in defense of motion that defendant Murphy’s negligence was a proximate

cause of Wetherell’s injury, and that defendant Murphy violated a duty to mark and warn motorists

of his overturned tractor-trailer under N.C. Gen. Stat. § 161(c). Plaintiff argues that Wetherell was

not contributorily negligent, raising in defense of motion an issue of fact as to whether she was

         1
            On May 22, 2017, defendant England and plaintiff stipulated pursuant to Federal Rule of Civil Procedure
41(a)(1) to the dismissal with prejudice of plaintiff’s Third and Fourth Claims for relief.

                                                        2
speeding, and that she was not contributorily negligent because she would have been unable to

perceive the truck through the glare of the sun even traveling at a lesser speed. Finally, plaintiff

argues that, even if Wetherell was contributorily negligent, defendant Murphy’s gross negligence

defeats Wetherell’s contributory negligence. Plaintiff relies upon deposition testimony from

Murphy (Murphy Dep. (DE 29-1)), Tyrone James (“James”) (James Dep. (DE 29-2)), Rivera (Rivera

Dep. (DE 29-3)) and James Barnes (“Barnes”) (Barnes Dep. (DE 29-4)); expert testimony and

affidavits from Borzendowski (“Borzendowski Dep.” (DE 29-5, 30); “Borzendowski Aff.” (DE 29-

6)) and McCandless (“McCandless Aff.” (DE 29-7, 31)); excerpts from defendant England’s Driver

Policy Manual (“Policy Manual”) (DE 29-8); and the affidavit of Deputy Anderson R. Seaman

(“Seaman”) (Seaman Aff. (DE 29-9, 32)).

        In reply, defendants protest plaintiff’s improper request for summary judgment without first

making a motion. They contend among other things that plaintiff has not raised a genuine issue of

material fact as to whether Wetherell was exceeding a safe speed under conditions existing. They

offer a reply statement of material facts and place additional reliance upon certain deposition

testimony.

                              STATEMENT OF UNDISPUTED FACTS

        The undisputed facts may be summarized as follows. On January 24, 2016, a tractor-trailer

driven by defendant Murphy, an employee of defendant England, collided with a Dodge truck

driven by Brandon Price (“Price”). (Statement of Facts (DE 25, 28) ¶¶ 1, 2).2 The collision

occurred at the intersection of U.S. Highway 301 South (“Highway 301”) and Radford Road.



        2
           “Each numbered paragraph in the moving party’s statement of material facts will be deemed admitted for
purposes of the motion unless it is specifically controverted by a correspondingly numbered paragraph in the opposing
statement.” Local Civil Rule 56.1(a)(2).

                                                         3
(Statement of Facts (DE 25, 28) ¶ 1).

       Data from defendants’ tractor-trailer shows that defendant Murphy was traveling at 60 miles

per hour (“mph”) with the cruise control set at 62 mph on approach to the intersection and did not

brake until the approximate time of impact with Price’s vehicle. (McCandless Aff. (DE 29-7, 31)

¶ 8.k.). The speed limit for traffic on Highway 301 was 45 mph. (See McCandless Aff. (DE 29-7,

31) ¶ 8.g.). Defendant Murphy experienced issues with sun glare as he traveled along the highway.

(Statement of Additional Facts (DE 28, 31) ¶ 3; see McCandless Aff. (DE 29-7, 31) ¶ 8.u.). Two

eyewitnesses told the sheriff’s office that Price had a green light, and one eyewitness stated

defendant Murphy had a red light. (Seaman Aff. (DE 29-9, 32) ¶¶ 19-22; see McCandless Aff. (DE

29-7) ¶¶ 8.h.-8.i.). The impact of defendant Murphy’s vehicle and Price’s vehicle colliding caused

defendants’ tractor-trailer to turn over on its left side with the underside of the trailer facing

southbound travel on Highway 301. (McCandless Aff. (DE 29-7, 31) ¶¶ 8.m.-8.n.). Defendant

Murphy was not injured and was coherent following the crash. (Murphy Dep. (DE 29-1) 82:23-

83:8; James Dep. (DE 29-2) 80:9-18).

       Defendant Murphy’s tractor-trailer unit was equipped with an emergency accident kit that

contained emergency cones/triangles. (Murphy Dep. (DE 29-1) 84:20-85:5; James Dep. (DE 29-2)

80:22-81:6). Barnes, an assistant fire chief who later arrived at the scene, testified that there was

only a small leak of diesel fuel and no smoke coming from the tractor-trailer, and that no fire hazards

were present on scene. (Barnes Dep. (DE 29-4) 22:4-23:4, 34:14-24). Barnes testified that there

would have been no reason that defendant Murphy would not have been able to retrieve something

from inside the tractor-trailer. (Barnes Dep. (DE 29-4) 34:15-24).

       Defendant England required all their drivers be familiar with and adhere to all state, local,


                                                  4
and federal laws, including Federal Motor Carrier Safety Regulations (“FMCSR”). (Statement of

Additional Facts (DE 28, 31) ¶ 15; Policy Manual (DE 29-7) at 1). Defendant Murphy was trained

as a professional driver and realized FMCSR are the law for commercial drivers. (Murphy Dep. (DE

29-1) 21:7-22:23). FMCSR generally require that “whenever a commercial motor vehicle is stopped

upon the traveled portion or the shoulder of a highway for any cause other than necessary traffic

stops, the driver shall, as soon as possible, but in any event within 10 minutes, place [] warning

devices . . . .” 49 C.F.R. § 392.22; see also N.C. Gen. Stat. § 20-161(c); 14B N.C. Admin. Code

7C.0101.3 Similarly, defendant England’s policy manual states drivers should “[s]ecure the scene.

Put out triangles to prevent another accident.” (Policy Manual (DE 26-7) at 1). Defendant Murphy

was aware of the FMCSR and defendant’s England’s policy that emergency devices must be placed

out on the highway within a certain time after a commercial truck becomes disabled. (See Statement

of Additional Facts (DE 28, 31) ¶ 20). A tractor-trailer blocking lanes of travel on a roadway creates

a more dangerous hazard to motorists traveling that roadway than in other places, such as the side

of the road. (Murphy Dep. (DE 29-1) 121:4-122:7).

         Approximately three minutes after defendant Murphy’s tractor-trailer collided with Price’s

truck, Wetherell drove her Kia automobile into the overturned tractor-trailer. (McCandless Aff. (DE

29-7) ¶ 8.q.). Prior to her accident, Wetherell had been traveling southbound on Highway 301 for

a period “on the order of minutes.” (McCandless Dep. (DE 26-1) 28:19-29:3). The stretch of

highway on which she was traveling was “relatively straight and level,” and as noted above there

was a posted speed limit of 45 mph in the vicinity of the accident. (McCandless Dep. (DE 26-1)

27:19-28:1, 29:12-14).

        3
          The court takes judicial notice of 49 C.F.R. § 392.22, N.C. Gen. Stat. § 20-161(c), and 14B N.C. Admin. Code
7C.0101. See Fed. R. Evid. 201.

                                                          5
        No warning cones had been placed during the three-minute interval between the two

collisions. (Murphy Dep. (DE 26-6) 90:13-25; Seaman Aff. (DE 29-9, 32) ¶ 17). Plaintiff’s human

factors expert testifies that the placement of warning triangles would be perceptible during daylight

hours and even in the presence of glare, a high contrast object is typically visible to drivers and

would have served to alert Wetherell to a potential hazard in the roadway. (Borzendowski Aff. (DE

29-6, 30) ¶¶ 8.j.-8.1.).

        The sun was setting directly in front of Wetherell’s car, and Wetherell was driving into the

sun the entire time she was heading southbound on Highway 301. (McCandless Dep. (DE 26-1)

28:11-18; Rivera Dep. (DE 26-5) 25:20-26:1; Borzendowski Aff. (DE 29-6, 30) ¶ 8.e.). As a result

of the glare and the contrast of the overturned tractor-trailer, Wetherell’s ability to detect and

identify the hazard was impaired, and Wetherell did not initially perceive the overturned tractor-

trailer. (Borzendowski Aff. (DE 29-6, 30) ¶¶ 8.f.-8.g.). The setting sun was a factor to the subject

collision, as Wetherell’s vehicle did not apply brakes until out of direct sun exposure. (McCandless

Aff. (DE 29-7, 31) ¶¶ 8.x.). In the opinion of plaintiff’s human factors expert, Wetherell “was

unable to perceive that the tractor-trailer was blocking her lane of travel until it was too late for her

to take any effective action to avoid striking it . . . . [T]he braking actions which she did take were

well within the expected range for attentive drivers in similar situations.” (Borzendowski Aff. (DE

29-6, 30) ¶¶ 8.m.).

        Data from Wetherell’s vehicle registered that her vehicle was traveling at a pre-accident

speed of 59 mph. (McCandless Dep. (DE 26-1) 15:11-24, 22:14-21, 29:4-11). Data obtained from

Wetherell’s car also show she applied the brakes for about one second before the crash and that her

speed on impact was approximately 40 mph. (McCandless Dep. (DE 26-1) 19:15-22, 22:17).


                                                   6
Seaman, a Wilson county deputy sheriff, testified that he witnessed the Wetherell’s collision with

defendant’s tractor-trailer. (Seaman Aff. (DE 29-9, 32) ¶¶ 1, 4, 8, 14). According to Seaman,

Wetherell’s car “did not seem to slow down” and he believed based on his personal observation that

“the Kia vehicle was traveling at a speed of 40 mph.” (Seaman Aff. (DE 29-9, 32) ¶¶ 13, 15).

       Additional facts pertinent to the instant motion will be discussed below.

                                           DISCUSSION

A.     Standard of Review

       Summary judgment is appropriate where “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party seeking summary judgment “bears the initial responsibility of informing the district

court of the basis for its motion, and identifying those portions of [the record] which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986).

       Once the moving party has met its burden, the non-moving party must then “come forward

with specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (internal quotation omitted). Only disputes

between the parties over facts that might affect the outcome of the case properly preclude the entry

of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (holding

that a factual dispute is “material” only if it might affect the outcome of the suit and “genuine” only

if there is sufficient evidence for a reasonable jury to return a verdict for the non-moving party).

       “[A]t the summary judgment stage the [court’s] function is not [itself] to weigh the evidence

and determine the truth of the matter but to determine whether there is a genuine issue for trial.” Id.


                                                  7
at 249. In determining whether there is a genuine issue for trial, “evidence of the non-movant is to

be believed, and all justifiable inferences are to be drawn in [non-movant’s] favor.” Id. at 255; see

United States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (“On summary judgment the inferences to

be drawn from the underlying facts contained in [affidavits, attached exhibits, and depositions] must

be viewed in the light most favorable to the party opposing the motion.”).

       Nevertheless, “permissible inferences must still be within the range of reasonable probability,

. . . and it is the duty of the court to withdraw the case from the [factfinder] when the necessary

inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace v. Sherwin-

Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted). Thus, judgment as a matter

of law is warranted where “the verdict in favor of the non-moving party would necessarily be based

on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc., 395 F.3d 485, 489 (4th Cir.

2005). By contrast, when “the evidence as a whole is susceptible of more than one reasonable

inference, a [triable] issue is created,” and judgment as a matter of law should be denied. Id. at 489-

90.

B.     Analysis

       The court analyzes below plaintiff’s negligence and negligence per se claims, followed by

defendant’s contributory negligence defense, and finally plaintiff’s gross negligence claim.

       1.      Plaintiff’s Negligence and Negligence Per Se Claims

       “To state a claim for common law negligence, a plaintiff must allege: (1) a legal duty; (2)

a breach thereof; and (3) injury proximately caused by the breach.” Stein v. Asheville City Bd. Of

Educ., 360 N.C. 321, 328 (2006). “A safety statute or a safety regulation having the force and effect

of a statute creates a specific duty for the protection of others.” Baldwin v. GTE S., Inc., 335 N.C.


                                                  8
544, 546 (1994) (internal citations omitted). “A member of the class intended to be protected by a

statute or regulation who suffers harm proximately caused by its violation has a claim against the

violator.” Id. at 546-47 (internal citations omitted).

               a.      Duty and Breach

       North Carolina law provides that “[n]o person shall drive a vehicle on a highway or in a

public vehicular area at a speed greater than is reasonable and prudent under the conditions then

existing.” N.C. Gen. Stat. § 20-141(a). In addition, “it shall be unlawful to operate a vehicle in

excess of” the posted speed limit. See N.C. Gen. Stat. § 20-141(b). “Driving in excess of the lawful

speed limit is negligence.” Dupree v. Batts, 276 N.C. 68, 73 (1969).

       The law imposes a duty on motorists to “maintain a lookout” and “exercise reasonable care

under the circumstances.” Ward v. Carmona, 368 N.C. 35, 38 (2015) (internal citations omitted).

“Unquestionably it is the duty of the driver of an automobile approaching a street intersection, when

faced with a municipally maintained traffic signal showing red, to stop before entering.” Hyder v.

Asheville Storage Battery Co., 242 N.C. 553, 556 (1955).

       With respect to commercial motor carriers, federal and state law impose additional duties

on drivers. “[W]henever a commercial motor vehicle is stopped upon the traveled portion or the

shoulder of a highway for any cause other than necessary traffic stops, the driver shall, as soon as

possible, but in any event within 10 minutes, place [] warning devices” in the manner prescribed by

the regulations. 49 C.F.R. § 392.22(b)(1); see N.C. Gen. Stat. § 20-161(c); 14B N.C. Admin. Code

7C.0101. “The operator of any truck, truck tractor, trailer or semitrailer which is disabled upon any

portion of the highway shall display warning devices of a type and in a manner as required under

the rules and regulations of the United States Department of Transportation as adopted by the


                                                  9
Division of Motor Vehicles.” N.C. Gen. Stat. § 20-161(c). “[A]n unexcused violation of N.C.G.S.

20-161 is negligence per se.” Adams v. Mills, 312 N.C. 181, 188 (1984).

        Data from defendants’ tractor-trailer show that defendant Murphy was traveling at 60 mph

with the cruise control set at 62 mph on approach to the intersection and did not brake until the

approximate time of impact with Price’s vehicle. (McCandless Aff. (DE 29-7, 31) ¶ 8.k.; see

Statement of Additional Facts (DE 28, 36) ¶¶ 1, 3). Defendants do not present any evidence that

contradicts this data. The speed limit for traffic on Highway 301 was 45 mph. (McCandless Aff.

(DE 29-7, 31) ¶ 8.g.). Therefore, the uncontroverted evidence shows defendant Murphy was driving

in excess of the lawful speed limit and was negligent per se at the time he collided with Price.

Furthermore, two eyewitnesses told the sheriff’s office that Price had a green light, and one

eyewitness stated defendant Murphy had a red light. (Seaman Aff. (DE 29-9, 32) ¶¶ 19-22; see

McCandless Aff. (DE 29-7) ¶¶ 8.h.-8.i.). From this evidence, the jury could also conclude that

defendant Murphy breached his duty to maintain a reasonable lookout when he collided with Price’s

vehicle, because he failed to stop at the intersection and collided with Price’s car when he did not

have the right of way.

        Federal and state regulations require that drivers of commercial vehicles place warning

devices to alert motorists to their disabled vehicles “as soon as possible, but in any event within 10

minutes.” 49 C.F.R. § 392.22(b)(1); see N.C. Gen. Stat. § 20-161(c); 14B N.C. Admin. Code

7C.0101. Approximately three minutes after defendant Murphy’s tractor-trailer collided with Price’s

truck, Wetherell drove her Kia automobile into the overturned tractor-trailer. (McCandless Aff. (DE

29-7) ¶ 8.q.).

        Whether defendant Murphy fulfilled his legal obligation to place out warning devices “as


                                                 10
soon as possible” is a genuine issue of material fact. Defendant Murphy’s tractor-trailer unit was

equipped with an emergency accident kit that contained emergency cones/triangles. (Murphy Dep.

(DE 29-1) 84:20-85:5; James Dep. (DE 29-2) 80:22-81:6). Defendant Murphy was also trained as

a professional driver, and per defendant England’s policy knew of his obligations under FMCSR.

(Murphy Dep. (DE 29-1) 21:7-22:23; Policy Manual (DE 29-8) at 1). Defendant England’s policy

manual indicates that drivers’ first obligation is to “[s]ecure the scene. Put out triangles to prevent

another accident.” (Policy Manual (DE 26-7) at 1).

       The facts concerning the aftermath of the crash further support an inference that defendant

Murphy did not put out warning devices as soon as possible. Defendant Murphy was not injured

and was coherent following the crash. (Murphy Dep. (DE 29-1) 82:23-83:8; James Dep. (DE 29-2)

80:9-18). Barnes also testified that no fire hazards were present on scene, and that there was no

reason that defendant Murphy could not retrieve something from inside the tractor. (Barnes Dep.

(DE 29-4) 22:4-23:4, 34:14-24).

       Defendants argue that defendant Murphy’s time under FMCSR to place cones “had not yet

expired.” (Def. Mem. (DE 24) at 8). Defendants misread § 392.22 as allowing any placement of

cones within 10 minutes to satisfy the requirement under the regulations. Federal and state law

require that warning devices be placed “as soon as possible, but in any event within 10 minutes.”

49 C.F.R. § 392.22(b)(1); see N.C. Gen. Stat. § 20-161(c); 14B N.C. Admin. Code 7C.0101.

Therefore, in at least some situations, warning devices must be placed in fewer than 10 minutes to

protect against the imminent threat of accidents.

       The court will not undertake to decide if failing to place warning devices out within three

minutes after a crash is negligence per se under the facts of this case. Such a determination is the


                                                  11
province of the jury. Therefore, plaintiff has presented sufficient evidence of duty and breach under

theories of negligence and negligence per se to defeat defendant’s motion.

               b.      Proximate Cause

       The court turns to whether plaintiff establishes a genuine issue of material fact as to whether

defendants proximately caused Wetherell’s injuries. Proximate cause means “a cause that produced

the result in continuous sequence and without which it would not have occurred, and one from which

any man of ordinary prudence could have foreseen that such a result was probable under all the facts

as they existed.” Ward, 368 N.C. at 37 (internal citation omitted). “Foreseeability of injury is thus

an essential element of proximate cause, and this is true even [where] the act complained is a

violation of a safety statute.” Adams, 312 N.C. at 193. “Proximate cause is an inference of fact to

be drawn from other facts and circumstances. Only when the facts are all admitted and only one

inference may be drawn from them will the court declare whether an act was the proximate cause

of an injury or not.” Id.

       “There may be two or more proximate causes of an injury.” Batts v. Faggart, 260 N.C. 641,

644 (1963). “Where the second actor does not become apprised of the existence of a potential

danger created by the negligence of an original tort-feasor until his own negligence, added to that

of the existing perilous condition, has made the accident inevitable, the negligent acts of the two

tort-feasors are contributing causes and proximate factors in the happening of the accident.” Adams,

312 N.C. at 194. “In order to insulate the negligence of one party, the intervening negligence of

another must be such as to break the sequence or causal connection between the negligence of the

first party and the injury, so as to exclude the negligence of the first party as one of the proximate

causes of the injury.” Id. at 193.


                                                 12
       Here, plaintiff has presented sufficient evidence to raise a genuine issue of material fact as

to whether defendants’ actions proximately caused Wetherell’s injuries. It is undisputed that

defendant Murphy generally understood a tractor-trailer blocking lanes of travel on a roadway

creates a more dangerous hazard to motorists traveling that roadway than in other places, such as

the side of the road. (Statement of Additional Facts (DE 28, 31) ¶ 19; Murphy Dep. (DE 29-1)

121:4-122:7). Both of plaintiff’s experts also opine that defendant Murphy’s overturned vehicle

posed a hazard to other motorists on the roadway. (See Borzendowski Aff. (DE 29-6, 30) ¶ 8.h.;

McCandless Aff. (DE 29-7, 31) ¶ 8.bb.). As further explained by plaintiff’s human factors expert,

“[t]he hazard violates a motorists’ expectations regarding vehicles moving in front of them. The

common expectation is that vehicles in front of us on a highway are moving at or about the same

speed as traffic . . . .” (Borzendowski Aff. (DE 29-6, 30) ¶ 8.h.).

       Additionally, plaintiff presents raises a genuine issue as to whether defendant Murphy failing

to put out cones proximately caused her injury. Borzendowski testifies that placement of warning

triangles would be perceptible during daylight hours and even in the presence of glare, a high

contrast object is typically visible to drivers and would have served to alert plaintiff to a potential

hazard in the roadway. (Borzendowski Aff. (DE 29-6, 30) ¶¶ 8.j.-8.1.). Borzendowski also opines

that “[t]riangles and cones used in this context are designed to be effective warning devices.”

(Borzendowski Aff. (DE 29-6, 30) ¶ 8.1.). Although Borzendowski does not expressly state what

makes a warning device “effective,” a reasonable factfinder could infer an effective warning device

allows motorists to recognize and avoid hazards.

       The evidence in the record thus shows it is foreseeable that an overturned tractor-trailer in

the middle of the highway may inflict injury on motorists. The evidence also supports a reasonable


                                                  13
inference that, but for defendant’s tractor-trailer being overturned, Wetherell would not have

crashed. Finally, there is sufficient evidence for a reasonable trier of fact to find a continuous

sequence between defendant Murphy’s collision with Price and Wetherell’s subsequent collision

with defendants’ tractor-trailer around three minutes later.

        Defendants argue that Williams v. Smith and McNair v. Boyette support the conclusion that

Wetherell’s negligence was an intervening cause that breaks the chain of proximate causation.

Defendants’ reliance on Williams and McNair is misplaced. In each of those cases, a third party

actor, rather than a party to the first collision, was the force that caused the second collision. See

Williams v. Smith, 68 N.C. App. 71, 72-73 (1984) (finding motorist causing a first collision did not

proximately cause injuries where second motorist hit officer directing traffic twenty to forty-five

minutes later); McNair v. Boyette, 15 N.C. App. 69, 70-71 (1972) (holding motorist causing first

collision did not proximately cause plaintiff’s injuries where another motorist struck plaintiff while

he was directing traffic). In the instant case, there is no act by a third party that breaks the chain of

causation. Indeed, a reasonable trier of fact could conclude it is because of the first collision that

defendant was involved in the second collision, which would not break the causal chain but instead

solidify it.

        Similarly, defendants argue that they did not proximately cause Wetherell’s injuries because

they could not foresee plaintiff’s alleged speeding or not maintaining a reasonable lookout. In

Adams, the North Carolina Supreme Court considered whether defendant speeding and driving into

sun glare proximately caused plaintiff’s injuries as a matter of law. See 312 N.C. at 185-86. The

North Carolina Supreme Court expressly stated that it is for the factfinder to determine if

“continuing to drive . . . while blinded by the bright setting sun was reasonably unforeseeable . . .


                                                   14
.” Adams, 312 N.C. at 195. The court reasoned that while the law does not require a defendant to

anticipate specific acts of negligence, “[i]t does . . . fix [defendant] with notice of the exigencies of

traffic, and the must take into account the prevalence of that ‘occasional negligence which is one

of the incidents in human life.’” Id. (citing Hairston v. Alexander Tank & Equipment Co., 310 N.C.

227, 234 (1984)). Defendants attempt to distinguish Adams in several ways, such as the presence

of a single accident, plaintiff’s truck being voluntarily parked in the road, the inapplicability of the

statute in Adams to this case, and the length of time that plaintiff was speeding and driving in sun

glare. (Def. Reply (DE 35) at 4). None of defendants’ distinctions persuade the court that Adams

is inapplicable to the instant case. Accordingly, defendants have failed to show as a matter of law

that Wetherell’s actions were unforeseeable.

        Finally, defendants argue that they did not proximately cause Wetherell’s injuries through

their negligence because plaintiff has not proved that defendant Murphy’s failure to place warning

devices proximately caused Wetherell’s injuries. Defendants primarily rely upon Borzendowski’s

expert testimony where she stated that, assuming a number of factors posited by defense counsel

involving the reflective nature of defendants’ warning devices and illumination of the road, she

could not “say for certain whether or not [Wetherell] would have perceived those warning devices

with enough time to avoid impacting the object.” (See Borzendowski Dep. (DE 26-3) 51:4-16,

51:24-52:2). However, Borzendowski has also stated that placement of warning devices “would

have served to alert [] Wetherell to the presence of a potential hazard in or along the roadway” and

that “triangles or cones used in this context are designed to be effective warning devices under day

or night conditions.” (See Borzendowski Aff. (DE 29-6, 30) ¶¶ 8.j.-8.m.).

        The resolution of such inconsistency is a credibility determination appropriately left to the


                                                   15
jury. Moreover, the court need not address this issue at summary judgment because a reasonable

trier of fact could find two other acts — defendant Murphy speeding and defendant Murphy running

the red light — proximately caused Wetherell’s injuries by overturning defendants’ tractor-trailer

and creating a hazardous condition in the roadway. Accordingly, defendants have failed to show

that they are entitled to summary judgment on plaintiff’s claims of negligence and negligence per

se.

           2.     Contributory Negligence

           “Contributory negligence, as its name implies, is negligence on the part of the plaintiff which

joins, simultaneously or successively, with the negligence of the defendant alleged in the complaint

to produce the injury of which the plaintiff complains.” Jackson v. McBride, 270 N.C. 367, 372

(1967). In order to establish contributory negligence, defendant must prove “(1) that plaintiff failed

to exercise proper care in the performance of a legal duty which plaintiff owed to defendant under

the circumstances in which they were placed; and (2) that such negligent breach of duty was a

proximate cause of the injury suffered.” Adams, 312 N.C. at 187. Defenses of contributory

negligence and contributory negligence per se are analyzed under the same standards as negligence

claims. See Sebastian v. Horton Motor Lines, 213 N.C. 770, 773-74 (1938). “In this state, a

plaintiff’s contributory negligence is a bar to recovery from a defendant who commits an act of

ordinary negligence.” Sorrells v. M.Y.B. Hosp. Ventures of Asheville, 332 N.C. 645, 648 (1992).

           Defendant argues that Wetherell was contributorily negligent by “(1) driving at a speed 14

miles per hour in excess of the posted limit; and (2) proceeding without reasonable care into sun

glare that obscured her vision.” (Def. Mem. (DE 24) at 10). The court analyzes each of these claims

in turn.


                                                     16
       The record discloses evidence from which a reasonable trier of fact may infer that Wetherell

was driving 59 mph on a road with a 45 mph speed limit. The data from Wetherell’s airbag

monitoring system registered that Wetherell’s car was traveling at a pre-accident speed of 59 mph.

(McCandless Dep. (DE 26-1) 15:11-24, 22:14-21, 29:4-11). Data obtained from Wetherell’s car also

showed she applied the brakes for about one second before the crash and that her speed on impact

was approximately 40 mph. (McCandless Dep. (DE 26-1) 19:15-22, 22:17). Additionally,

McCandless states that he has no reason to question the accuracy of the data. (McCandless Dep.

(DE 26-1) 15:11-24). McCandless also observed that no skid marks appeared on the road.

(McCandless Aff. (DE 29-7, 31) ¶ 8.s.).

       However, plaintiff also offers the testimony of Seaman, who states that, based on his

personal observations of the crash, Wetherell’s car “did not seem to slow down” and “was traveling

at a speed of 40 mph.” (Seaman Aff. (DE 29-9, 32) ¶¶ 13, 15). Defendant argues that Seaman’s

testimony is consistent with the airbag data and expert opinion in this case, because Seaman does

not state when or for how long before the collision he saw Wetherell traveling at 40 mph. (Def.

Reply (DE 35) at 3). While that is one reasonable inference that can be drawn from Seaman’s

testimony, the reasonable inference most favorable to plaintiff is that Seaman’s testimony directly

contradicts the expert testimony of McCandless. Seaman testified that he witnessed Wetherell’s car

drive through the southbound intersection prior to making a U-turn at the intersection of Highway

301 and Radford Road, but after he observed defendants’ tractor-trailer overturned driving by on

the opposite side of the highway. (Seaman Aff. (DE 29-9, 32) ¶¶ 10-12). Seaman also testified that

Wetherell’s vehicle did not seem to slow down. (Seaman Aff. (DE 29-9, 32 ¶ 13). These statements

implicitly show when and for how long Seaman observed the crash. They also contradict


                                                17
McCandless’ testimony that Wetherell decreased her speed by approximately 19 mph before the

accident. (McCandless Dep. (DE 26-1) 22:2-21).

        Taken together with Seaman’s testimony that he observed Wetherell driving approximately

40 mph, (Seaman Aff. (DE 29-9, 32) ¶ 15), a reasonable factfinder could conclude from Seaman’s

testimony that McCandless’ testimony is erroneous, and Wetherell was driving approximately 40

mph before the accident. Consequently, plaintiff raises a genuine issue of material fact as to whether

Wetherell was driving in excess of the speed limit.

        Turning to the issue of whether Wetherell was driving at an unreasonable speed given the

conditions or failing to maintain a reasonable lookout, evidence shows that Wetherell was driving

with sun glare. Both experts testified that Wetherell’s ability to detect defendant’s tractor-trailer was

impaired by sun glare. (See Borzendowski Aff. (DE 29-6, 30) ¶¶ 8.e.-8.g.; McCandless Aff. (DE

29-7, 31) ¶¶ 8.u.-8.v.). However, as noted above there is a genuine issue of material fact as to the

speed Wetherell was actually driving. Moreover, plaintiff presents evidence that proceeding in spite

of sun glare was reasonable. Borzendowski testified that “the braking and actions which [Wetherell]

did take were well within the expected range for attentive drivers in similar situations.”

(Borzendowski Aff. (DE 29-6, 30) ¶ 8.m.). Rivera testified that while she was riding in Wetherell’s

car, the sun in front of the car was “very bright” but not “extremely bright.” (Rivera Dep. (DE 26-5)

25:20-26:20). Viewing the evidence in the light most favorable to plaintiff, defendant has not

proven as a matter of law that Wetherell breached her statutory duty to maintain a reasonable speed

under the exigencies then existing or her common law duty to maintain a reasonable lookout. See

N.C. Gen. Stat. § 20-141(a); Ward, 368 N.C. at 38.

        Defendants rely upon three cases to support their argument that defendant breached a duty


                                                   18
by failing to maintain a reasonable lookout or reduce speed. (See Def. Mem. (DE 24) at 11-15

(citing Bradham v. McLean Trucking Co., 243 N.C. 708, 710-11 (1956); Riggs v. Gulf Oil Corp.,

228 N.C. 774, 776-77 (1948); Sibbitt v. R. & W. Transit Co., 220 N.C. 702, 703 (1942)). However,

these cases are inapplicable here. In both Riggs and Sibbitt, the collisions occurred during the early

morning and at nighttime, when no sunlight was present. Riggs, 228 N.C. at 777; Sibbitt, 220 N.C.

at 703. The parties agree that the disputed collision occurred in daylight, and defendants’ case turns

on an excess of sunlight. The obligation to maintain a lookout or reasonable speed differs in

daytime driving conditions. See Black v. Gurley Mill. Co., 257 N.C. 730, 734-35 (1962) (daytime

conditions support finding of contributory negligence for driving too closely); see also Martishius

v. Carolco Studios, Inc., 355 N.C. 465, 480 (2002) (holding sun glare may support a jury finding of

contributory negligence in operating mobile boom lift equipment).

       Additionally, in Williams the court distinguished Bradham because it involved a case where

there was a “sudden and unexpected envelopment by fog, which would dissipate momentarily . . . .”

Williams v. Tucker, 259 N.C. 214, 218 (1963). In Williams, the court sent the case to the jury to

decide whether plaintiff operating his vehicle at 50 mph in a “widespread and dense fog” was

contributorily negligent. Id. at 217. The factual circumstances of this case are analogous to

Williams, rather than Bradham. The positioning of the sun at a certain time of day is neither sudden

nor unexpected, and the reach of sunlight is fairly characterized as widespread. Therefore, the issue

of if Wetherell should have reduced speed or stopped in this instance because of sun glare is an issue

for the jury. Where defendants have not established a violation of a statute or the breach of a duty

as a matter of law, the court does not reach the issue of whether Wetherell proximately caused her

own injuries.


                                                 19
       3.      Gross Negligence

       Plaintiff asks the court to grant summary judgment on the issue of defendants’ alleged gross

negligence in plaintiff’s brief in opposition to defendants’ motion for summary judgment.

       A motion must “(A) be in writing unless made during a hearing or trial; (B) state with

particularity the grounds for seeking the order; and (C) state the relief sought.” Fed. R. Civ. P.

7(b)(1). “A party may move for summary judgment, identifying each claim or defense—or the part

of each claim or defense—on which summary judgment is sought.” Fed. R. Civ. P. 56(a). “Unless

a different time is set by local rule or the court orders otherwise, a party may file a motion for

summary judgment at any time until 30 days after the close of all discovery.” Fed. R. Civ. P. 56(b).

“A schedule may be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P.

16(b)(4). “Given their heavy case loads, district courts require the effective case management tools

provided by Rule 16. Therefore, after the deadlines provided by a scheduling order have passed, the

good cause standard must be satisfied . . . .” Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298

(4th Cir. 2008).

       Motions for summary judgment were required to be filed in this matter by August 13, 2018.

(Order (DE 20) at 2). Plaintiff did not timely file any motion for summary judgment by this

deadline, and plaintiff has not explained why there is good cause to allow any late filing.      In

addition to being untimely, plaintiff’s purported motion for summary judgment, embedded as a plea

for relief responding in opposition to defendants’ motion, violates Local Civil Rules 7.1, 10.1 and

56.1 with respect to the requirements for motion practice in this district, and in particular motion

practice for seeking summary judgment.

       Accordingly, plaintiff’s prayer for summary judgment on the issue of gross negligence is not


                                                20
a motion properly before this court, and the issue will be submitted to the jury.

                                           CONCLUSION

        Based on the foregoing, the court DENIES defendants’ motion for summary judgment. (DE

14). Where claims remain for trial, in accordance with the court’s case management order entered

July 24, 2017 and amended February 14, 2018, this case now is ripe for entry of an order governing

deadlines and procedures for final pretrial conference and trial. The parties are DIRECTED to

confer and file within 14 days from the date of this order a joint status report informing of 1)

estimated trial length; 2) particular pretrial issues which may require court intervention in advance

of trial, if any; and 3) at least three suggested alternative trial dates. In addition, the parties shall

specify if they wish to schedule a court-hosted settlement conference or additional alternative

dispute resolution procedures in advance of trial, and if so the date for completion of such.

        SO ORDERED, this the 20th day of March, 2019.




                                                _____________________________
                                                LOUISE W. FLANAGAN
                                                United States District Judge




                                                   21
